t, GAUDIN, Judge.
Mervyn L. Williams was convicted in the 24th Judicial District Court of two counts of distribution of cocaine (LSA-R.S. 40:967 A). He was sentenced to 15 years at hard labor on each count, to run consecutively. It is clear from the record that these sentences were vacated and that Williams has not been resentenced.
After being sentenced following the convictions, Williams filed a motion on August 8, 1996 asking the trial judge to reconsider the sentences. On January 6,1997, the following order was signed by the trial judge:
“IT IS HEREBY ORDERED that the sentence in the above captioned case be vacated, and a new sentencing date be set, in full compliance with this motion and the Rules of Court.”
Thereafter, there is no indication in the record that Williams ever appeared for re-sentencing for the two distribution of cocaine convictions. On January 27, 1998 he was convicted of possession of a pistol while in possession of marijuana (LSA-R.S. 14:95 E) and sentenced to 10 years at hard labor to be served concurrently with the two 15-year sentences which had been vacated.
We dismiss this appeal and remand for Williams to be resentenced for fcthe R.S. 40:967 A convictions. It may well be that Williams will have to be resentenced for the R.S. 14:95 E conviction but this possibility is not now before this Court.
*515When Williams has been resentenced for the distribution of cocaine convictions, his right to then appeal will be reinstated.
APPEAL DISMISSED; REMANDED FOR RESENTENCING.